PER CURIAM.
We affirm David R. Posey’s conviction for robbery with a firearm but reverse his convictions for kidnapping and remand for resentencing. See Faison v. State, 426 So.2d 963, 965 (Fla.1983). Compare Berry v. State, 668 So.2d 967, 969 (Fla.1996) (“[TJhere can be no kidnapping where the only confinement involved is the sort that, though not necessary to the underlying felony, is likely to naturally accompany it. For example, ... if the robbers had moved the victims to a different room in the apartment, closed the door, and ordered them not to come out, the kidnapping conviction could not stand”), with Ferguson v. State, 533 So.2d 763, 764 (Fla.1988) (holding that asportation after the robbery was completed was punishable separately as kidnapping).
BENTON and VAN NORTWICK, JJ.,' CONCUR; BOOTH, J„ DISSENTS IN PART AND CONCURS IN PART WITH OPINION.